Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Advisory.
Since this application is eligible for continued examination under 37 CFR 1.114, and the set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed May 21, 2020 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 3-13 and 15-20 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Teyeb fails to teach UE enters the second operating mode “autonomously without instruction.”  Examiner respectfully disagrees.  Previously cited Tayeb disclose UE autonomously stopping performing further measurements (see para: 0239.)  In addition, Applicant argues that the stopping performing any further measurements according to the first time pattern.  Examiner respectfully disagrees.  

The newly cited prior art of Robert (US PGPUB 2005/0159147) disclose UE can change modes/states for various reasons (see para: 0048.)  See rejection that follows.


Claim Rejections - 35 USC §103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



6. 	Claims 1, 3-6, 9-13, 15-18 and 20 are rejected under35 U.S.C. 103 as being unpatentable over Nokia et al (WO 2013/114155 A1) (cited by Applicant on March 23, 2018): hereafter, Nokia et al. in view of Tayeb et al (US PGPUB 20130084892 and Robert (US PGPUB 2005/0159147.)

Regarding claim 1,13 and 20, Nokia et al. disclose receiving by a user equipment an indication from a first wireless network to enter a first operating mode, (RRC/mobility or idle mode) the first operating mode includes performing measurements for at least one second wireless network signal to according to a first time pattern to detect at least one second wireless network (see Figures 3 & 4, para: 0026, 0027, 0031,0037,0059,0060, UE mobility mode Includes mobility measurements w/r to ITT pattern associated with an additional wireless network);
determining by the user equipment whether the user equipment itself is stationary (see para: 0045, 0048 & 9050, UE mobility state (stationary)); and identifying, at the user equipment, a first condition from at least the measurements performed according to the first time pattern said first condition triggering the user-equipment to enter a second operating mode autonomously while the user equipment determines itself to be stationary (see Figure 2, para: 028,0029,0031,0033,0037,0039, 0044-0047 and 0983, UE mobility conditions determined based on measurements w/r to TTT patterns that initiate UE to autonomous second operating mode while UE is not moving/stationary/idle.)
stopping performing any further measurements,” in analogous art, Tayeb et al disclose ’’wherein the first condition comprises identifying that no second wireless network is detected, (see para: 0157, 0228, 0239, UE autonomous detection utilized, and a wireless device is not in an area which is close (not detected) to cell (2nd network), and node configures wireless device to stopping performing/reporting measurements based on a instance proximity configuration (see para: 0239.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement wherein the first condition comprises identifying that no second wireless network is detected; and wherein the second operating mode further comprises stopping performing any further measurements as taught by Tayeb et al with the teachings of Nokia et al for the purpose of further enhancing mobility of UE through managing mobility mode of UE.
	Nokia and Tayeb may be a little vague in teaching stopping performing any further measurements according to the first time pattern, in analogous art, Robert disclose that the UE can change modes/states for various reasons, therefore, Robert teaches stopping performing any further measurements according to the first time pattern (see para: 0048, stopping measurements for various reasons.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement stopping performing any further measurements according to the first time pattern as taught by Robert with the combined teachings of 

Regarding claim 3 and 15, Nokia et al disclose wherein the first condition comprises detecting at least one second wireless network (see para; 0007, 0048, 0090, 0129, detect second wireless network) detecting mobility events, and wherein the second operating mode comprises (see Figure 7A & 78, para: 0007,9048,9990,0029, adjustment of network measurement parameters from a first configuration to an additional wireless network configuration, and additional operating mode includes initiating a stationary configuration for UE w/r TTT pattern.)
Although Nokia et al fail to teach stopping performing any further measurement periods according to the first time period, except for wireless network signals of the detected at least one second wireless network, in analogous art, Tayeb et al disclose node configures wireless device to stopping performing/reporting measurements based on a instance proximity configuration (see para: 0239.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement wherein the first condition comprises identifying that no second wireless network is detected; and wherein the second operating mode further comprises preventing the user equipment from performing any further measurements according to the first time pattern as taught by Tayeb et al with the teachings of Nokia et al for the purpose of further enhancing mobility of UE through managing mobility mode of UE.
(see para: 0048, stopping measurements for various reasons.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement stopping performing any further measurements according to the first time pattern as taught by Robert with the combined teachings of Nokia and Tayeb et al for the purpose of further enhancing mobility of UE through managing mobility mode of UE.

Regarding claim 4, Nokia et al disclose wherein the second operating mode comprises performing measurements for at least one additional second wireless network signal according to a second time pattern to detect at least one additional second wireless network  (see Figure 5A & SB, para: 0007, 0031, 0039-0042, 0048, adjustment of network measurement parameters from a first configuration to an additional wireless network configuration, and additional operating mode includes initiating a stationary configuration for UE w/r TTT pattern), wherein the second time pattern comprises longer measurement intervals than measurement intervals of the first time pattern (see para; 0044,0078-0079, 0082, connected mode power savings associated with utilizing long DRX, samples at longer intervals with DRX ON compared with DRX OFF.)

Regarding claim 5 and 17, Nokia et al disclose wherein performing the measurements according to the second time pattern is scaled according to a mobility state estimate (MSE) of the user apparatus (see para: 0042, 0045 & 0048, mobility measurements w/r to an additional ITT period as associated with mobility estimate of UE.)

Regarding claim 6, Nokia et al disclose determining that the user equipment itself is non-stationary when the user equipment is in the second operating mode
(see Figure 58, para: 0042-0048, determining UE is moving slowly); and returning the user equipment to the first operating mode to resume preforming the measurements according to the first time pattern (see para: 0042, 0043, UE reverts back to previous mobile state w/r to previous time period.)

Regarding claim 9, Nokia et al disclose wherein determining by the user equipment whether the user equipment is stationary is based on at least one of: a signal quality of the second wireless network signal (see para: 0069, 0073, 0077, 0078, 0083 & 0084, measurements associated with frequency signal quality/performance, whereby the performance is shared with wireless devices) mobility state estimate (MSE) (see Figure 2, para: 0026, 0029, 0031, 0033, 0037, 0039, 0044-0047 and 0063, UE mobility conditions determined based on measurements w/r to ITT patterns that initiate UE to autonomous second operating mode while UE is not moving/stationary/idle.)

Regarding claim 10, Nokia et al disclose wherein performing the measurements comprises measuring a signal level and/or signal quality of the at least one second wireless network signal, and reporting the signal quality to the first network (see para: 0069,0073,0077, 0078,0083 8 0084, measurements associated with frequency signal quality/performance, whereby the performance is shared with wireless devices.)

Regarding claim 11, Nokia et al disclose wherein the first wireless network is a cellular wireless network, and the at least one second wireless network is a wireless local area network (WLAN) (see para: 0025, 0026, Figures 2,5A thru 6, cellular and WLAN networks utilized.)

Regarding claim 12, Nokia et al disclose wherein the indication is received by the user equipment is in a PRC-Connected mode (see para: 0028, BRC-connected mode.)

Regarding claim 18, Nokia et al disclose apparatus according to claim 13, wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to:
determine that the apparatus itself is non-stationary when the apparatus is in the second operating mode (see Figure 58, para: 0042-0048, determining apparatus is moving slowly); and



return the apparatus to the first operating mode to resume preforming the measurements according to the first time pattern (see para: 0042, 0043, UE reverts back to previous mobile state w/r to previous time period.)


7. 	Claims 7, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over
Nokia et al (WO 2013/114155 Al) (cited by Applicant on March 23, 2018):
hereafter, Nokia et al. in view of Tayeb et al (US PGPUB 20130084892) and Robert (US PGPUB 2005/0159147)  as applied to claims 1 and 13 above, and further in view of Pelletier et al (US PGPUB 2014056243 (cited by Applicant on March 23, 2018).)

Regarding claims 7 and 19, Although Nokia et al and Tayeb et al fail to teach receiving, by the user equipment, another indication from the first wireless network when the user equipment is in the second operating mode which triggers the user equipment to return to the first operating mode to resume performing measurements according to the first time pattern, in analogous art, Pelletier et al disclose receiving another indication from the first wireless network when the user equipment is in the second operating mode which triggers the user equipment to return to the first operating mode to resume performing measurements according to the time pattern (see Abstract, para: 0212, 0234, 0335-0338, triggering UE to revert to former mode w/r to perform measurements associated with time periods.)


Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to have been motivated to implement receiving another indication from the first wireless network when the user equipment is in the second operating mode which triggers the user equipment to return to the first operating mode to resume performing measurements according to the time pattern as taught by Pelletier et al with the combined teachings of Nokia et al and Tayeb et al for the purpose of further enhancing mobility of UE through managing mobility mode of UE,
Nokia and Tayeb may be a little vague in teaching resume performing measurements according to the first time pattern, in analogous art, Robert disclose that the UE can change modes/states for various reasons, therefore, Robert teaches stopping/resuming performing any further measurements according to the first time pattern (see para: 0048, stopping measurements for various reasons.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement stopping/resuming performing any further measurements according to the first time pattern as taught by Robert with the combined teachings of Nokia and Tayeb et al for the purpose of further enhancing mobility of UE through managing mobility mode of UE.

Regarding claim 8, Although Nokia et al and Tayeb et al fail to teach receiving a message including an indication that the user equipment is allowed to operate in
the second operating mode and including a timer; and on expiry of the timer, checking with the first network to determine whether the user equipment is still allowed to (see para: 0191, 0193, 0338, 0337, indication associated with UE operating in second mode, and timer measures UE mode of operation threshold.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to have been motivated to implement receiving a message including an indication that the user equipment is allowed to operate in the second operating mode and including a timer; and on expiry of the timer, checking with the first network to determine whether the user equipment is still allowed to operate in the second operating mode as taught by Pelletier et al with the combined teachings of Nokia et al, Tayeb et al and Robert for the purpose of further enhancing mobility of UE through managing mobility mode of UE.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3904. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
April 1, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467